PER CURIAM
Trustee appeals a judgment denying his motion to surcharge the distributive shares of plaintiffs for all of the litigation expenses that he incurred in defending his administration of a testamentary trust of which he and plaintiffs are beneficiaries. This appeal is the fifth one arising out of proceedings that are described in Masters v. Bissett (A41367)(A44881), 101 Or App 163, 790 P2d 16 (1990). Considering all of the issues involved in all of the litigation, including the five appeals, we cannot say, as trustee would have us do, that one side has been any more unreasonable than the other. Equity dictates that each beneficiary bear the cost of this litigation in proportion to the individual’s interest in the trust assets.
Affirmed.